United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Largo, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-280
Issued: November 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal from August 10, 2007 and
February 1, 2008 decisions of the Office of Workers’ Compensation Programs, denying his
claim for an additional schedule award, and a September 11, 2007 decision denying his request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than 26 percent permanent impairment to each
upper extremity.
FACTUAL HISTORY
On October 28, 1996 appellant, then a 48-year-old city carrier, filed an occupational
disease claim alleging that he developed osteoarthritis in both upper extremities caused by casing
and delivering mail for 28 years. The Office accepted his claim for permanent aggravation of
osteoarthritis of both shoulders. Appellant subsequently filed a claim for a schedule award. By

decisions dated January 21, 2000, February 7, 2003, September 2, 2004, August 4, 2005 and
August 16, 2006, the Office granted him schedule awards totaling 26 percent impairment to each
upper extremity.
On May 19, 2007 appellant filed a claim for an additional schedule award for his right
and left upper extremities. He submitted a May 8, 2007 report in which Dr. David J. Kaler, a
Board-certified orthopedic surgeon, found that appellant had 30 percent impairment to his right
upper extremity for decreased range of motion, including 10 degrees of internal and external
rotation, 60 degrees of forward elevation (flexion), 10 degrees of backward elevation
(extension), 20 degrees of abduction and 5 degrees of adduction. Dr. Kaler found that appellant
had 28 percent impairment to his left upper extremity, including 10 degrees of internal and
external rotation, 60 degrees of flexion, 10 degrees of extension, 20 degrees of abduction and 5
degrees of adduction.1
On June 26, 2007 an Office medical adviser found that appellant had 26 percent
impairment to each upper extremity, based on the American Medical Association, Guides to the
Evaluation of Permanent Impairment (the A.M.A., Guides). This included five percent for 10
degrees of internal rotation and two percent for 10 degrees of external rotation, according to
Figure 16-46 at page 479 of the A.M.A., Guides, eight percent for 60 degrees of flexion and two
percent for 10 degrees of extension, according to Figure 16-40 at page 476, seven percent for 20
degrees of abduction and two percent for 5 degrees of adduction, according to Figure 16-43 at
page 477.2
By decision dated August 10, 2007, the Office denied appellant’s claim for an additional
schedule award on the grounds that the evidence did not establish that he had more than 26
percent impairment to each upper extremity.
Appellant requested reconsideration. He did not submit any new evidence or argument.
By decision dated September 11, 2007, the Office denied appellant’s request for reconsideration
on the grounds that the evidence did not warrant further merit review of his schedule award
claim.
Appellant requested reconsideration. He submitted October 16, 2007 and January 11,
2008 reports in which Dr. Kaler found 30 percent impairment to appellant’s right upper
extremity for decreased range of motion, including 10 degrees of internal and external rotation,
45 degrees of flexion, 10 degrees of extension, 20 degrees of abduction and 5 degrees of
adduction. Dr. Kaler found 28 percent impairment to appellant’s left upper extremity for
decreased range of motion, including 10 degrees of internal and external rotation, 60 degrees of
flexion, 10 degrees of extension, 20 degrees of abduction and 5 degrees of adduction. He did not
1

There is no explanation as to why Dr. Kaler found a difference in impairment between the right and left upper
extremities based on the same range of motion findings.
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).

2

explain how he determined appellant’s impairment with reference to applicable sections of the
A.M.A., Guides.
On January 25, 2008 Dr. Howard P. Hogshead, a Board-certified orthopedic surgeon and
Office medical adviser, found that appellant had 24 percent impairment to his right upper
extremity based on the physical findings in Dr. Kaler’s report, including 5 percent for 10 degrees
of internal rotation and 2 percent for 10 degrees of external rotation, according to Figure 16-46 at
page 479 of the A.M.A., Guides, 9 percent for 60 degrees of flexion and 2 percent for 10 degrees
of extension, according to Figure 16-40 at page 476, 7 percent for 20 degrees of abduction and 1
percent for 5 degrees of adduction, according to Figure 16-43 at page 477. He found 23 percent
impairment to appellant’s left upper extremity, including 5 percent for 10 degrees of internal
rotation and 2 percent for 10 degrees of external rotation, according to Figure 16-46 at page 479
of the A.M.A., Guides, 8 percent for 60 degrees of flexion and 2 percent for 10 degrees of
extension, according to Figure 16-40 at page 476, 7 percent for 20 degrees of abduction and 1
percent for 5 degrees of adduction, according to Figure 16-43 at page 477.
By decision dated February 1, 2008, the Office affirmed the August 10, 2007 schedule
award decision.3
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.5
ANALYSIS
The Board finds that this case is not in posture for a decision.
Appellant sustained employment-related permanent aggravation of osteoarthritis of his
shoulders. The Office granted him schedule awards totaling 26 percent impairment to each
upper extremity. This included five percent for 10 degrees of internal rotation and two percent
for 10 degrees of external rotation, according to Figure 16-46 at page 479 of the A.M.A., Guides,
eight percent for 60 degrees of flexion and two percent for 10 degrees of extension, according to
Figure 16-40 at page 476, seven percent for 20 degrees of abduction and two percent for
5 degrees of adduction, according to Figure 16-43 at page 477.

3

Subsequent to the February 1, 2008 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).

3

In October 16, 2007 and January 11, 2008 reports, Dr. Kaler found that appellant had 30
percent impairment to his right upper extremity for decreased range of motion, including 10
degrees of internal and external rotation, 45 degrees of flexion,6 10 degrees of extension, 20
degrees of abduction and 5 degrees of adduction. He found 28 percent impairment to appellant’s
left upper extremity for decreased range of motion, including 10 degrees of internal and external
rotation, 60 degrees of flexion, 10 degrees of extension, 20 degrees of abduction and 5 degrees of
adduction. As noted, Dr. Kaler did not explain how he determined appellant’s impairment with
reference to applicable sections of the A.M.A., Guides.
Dr. Hogshead found that appellant had 24 percent to his right upper extremity based on
the physical findings in Dr. Kaler’s report, including 5 percent for 10 degrees of internal rotation
and 2 percent for 10 degrees of external rotation, according to Figure 16-46 at page 479 of the
A.M.A., Guides, 9 percent for 45 degrees of flexion and 2 percent for 10 degrees of extension,
according to Figure 16-40 at page 476, 7 percent for 20 degrees of abduction and 1 percent for 5
degrees of adduction, according to Figure 16-43 at page 477.7 He found 23 percent impairment
to appellant’s left upper extremity, including 5 percent for 10 degrees of internal rotation and 2
percent for 10 degrees of external rotation, according to Figure 16-46 at page 479 of the A.M.A.,
Guides, 8 percent for 60 degrees of flexion and 2 percent for 10 degrees of extension, according
to Figure 16-40 at page 476, 7 percent for 20 degrees of abduction and 1 percent for 5 degrees of
adduction, according to Figure 16-43 at page 477.
The Board finds that Dr. Hogshead did not correctly apply the A.M.A, Guides to
Dr. Kaler’s findings. Dr. Hogshead combined the various range of motion impairments of
appellant’s shoulders using the Combined Values Chart at page 604 of the A.M.A., Guides,
rather than adding them. Section 16.4i, entitled “Shoulder Motion Impairment,” at page 474
provides that “The upper extremity impairment resulting from abnormal shoulder [range of]
motion is calculated from the pie charts by adding directly the upper extremity impairment
values contributed by each [range of] motion unit.” (Emphasis in the original.) The section
entitled “Determining Impairment Due to Abnormal Shoulder Motion” at page 479 states:
“1. Using Figures 16-40, 16-43 and 16-46, determine the impairment of the upper
extremity contributed by each shoulder unit [range] of motion (flexion and
extension, abduction and adduction, internal and external rotation) by adding [the
impairment values].
“2. Because the relative upper extremity value of each shoulder functional unit
has been taken into consideration in the impairment pie charts, the impairment
values contributed by each unit of motion are added to determine the impairment
6

The Board notes that the only change between Dr. Kaler’s earlier impairment rating on May 19, 2007 and his
October 16, 2007 and January 11, 2008 impairment rating is a change in appellant’s right shoulder flexion
measurement from 60 degrees to 45 degrees.
7

The Board notes that the Office previously accepted that appellant had two percent impairment to each shoulder
for five degrees of adduction. In Figure 16-43 at page 477 of the A.M.A., Guides, zero degrees of shoulder
adduction constitutes two percent impairment. Ten degrees of adduction constitutes one percent impairment.
Appellant’s five degrees of shoulder adduction falls between these measurements and an Office medical adviser
previously selected the higher value, two percent.

4

of the upper extremity due to abnormal shoulder motion….” (Emphasis in the
original.)
Additionally, Dr. Hogshead did not explain how he determined impairment for
appellant’s right shoulder flexion range of motion measurement that fell between numbers in the
pie chart of Figure 16-40 at page 476. He found nine percent impairment for 45 degrees of
flexion. Section 16.4i, “Shoulder Motion Impairment,” provides that “Impairment values for
motion measurements falling between those shown in the pie chart may be adjusted or
interpolated proportionally in the corresponding interval.” (Emphasis in the original.) In Figure
16-40 at page 476, 40 degrees of shoulder flexion constitutes 10 percent impairment. Fifty
degrees of shoulder flexion constitutes nine percent impairment. Appellant’s 45 degrees of right
shoulder flexion falls between these measurements and Dr. Hogshead selected the lower number,
nine percent. He did not explain why he selected the lower number, rather than the higher
number, for appellant’s right shoulder flexion range of motion measurement that fell between
two figures on the pie chart in Figure 16-40.
On remand the Office should obtain a revised impairment rating from Dr. Hogshead or
another Office medical adviser that addresses these two issues regarding appellant’s right
shoulder range of motion impairment. After such further development as it deems necessary, it
should issue an appropriate decision on his claim for an additional schedule award for his right
upper extremity.
CONCLUSION
The Board finds that this case is not in posture for a decision. It requires further
development of the medical evidence.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 1, 2008 and September 11 and August 10, 2007 are set
aside and the case is remanded for further action consistent with this decision.
Issued: November 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

